  Case 1:19-cr-00059-LO Document 70 Filed 09/30/19 Page 1 of 4 PageID# 553



                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                          Alexandria Division

UNITED STATES OF AMERICA,                     )
                                              )
      v.                                      )     No. 1:19-cr-59
                                              )
DANIEL EVERETTE HALE,                         )     Hon. Liam O’Grady
                                              )
                   Defendant.                 )     Motion Hr’g: Oct. 18, 2019


     DEFENSE RESPONSE TO GOVERNMENT MOTION IN LIMINE
  TO ALLOW REDACTION FROM GOVERNMENT EXHIBITS OF PAGES
                PRINTED BUT NOT PUBLISHED

      The government’s Motion to Allow Redaction from Government Exhibits of

Pages That Were Printed But Not Published, Dkt. No. 58, should be denied at this

juncture because it is premature. Alternatively, it should be denied because the

information the government would seek to redact is likely to be relevant to multiple

elements of the offenses the government must prove, including intent and knowledge.

 I.   The government’s motion is premature

      The government is still in the process of producing discovery. Just last week,

on September 26, 2019, the government produced new classified material and two

more hard drives, one 1TB drive and one 4TB drive, of unclassified discovery.

Approximately a week earlier, the government produced a separate 1TB hard drive

of classified discovery. To date, the defense has received thousands of documents and

what appears to be terabytes worth of data for review. The defense is still making its

way through these materials to assess their value and make strategic determinations.

As in any case involving classified material, this process is more laborious because
  Case 1:19-cr-00059-LO Document 70 Filed 09/30/19 Page 2 of 4 PageID# 554



much of the review occurs in a SCIF separated from case materials and references

kept in counsels’ regular offices.

      It is, therefore, far too early for evidentiary rulings about what might be

appropriately redacted at trial, because the defense is still assessing its trial strategy.

Materials that the government now claims are irrelevant and, therefore, appropriate

for redaction, may be important and relevant to the defense’s trial strategy as that

comes into focus through discovery review. Given that that process is ongoing and

the government does not even appear to be finished producing discovery, the defense

submits that the government’s Motion in Limine to Allow Redaction is premature and

should be denied at this juncture.

II.   The materials should not be redacted because they are relevant to
      critical elements of the charged offenses

      If the Court determines that the government’s Motion in Limine to Allow

Redaction is not premature, it should deny the Motion because the materials at issue

are relevant to elements the government would have to prove at trial.                 The

government’s Motion contains an important contradiction on this score: It claims

that the documents printed at the NGA and those published by the reporter were

“identical.” See Govt Motion, Dkt. No. 58, at 2. But the Motion also claims that a

witness will testify that “not every page printed . . . was published.” See id. The

government cannot have it both ways.            If not every page was published, the

documents were not identical.

      This is an important distinction because it bears on elements of the charged

offenses, including, at least, (a) knowledge, required to prove violations of 18 U.S.C.


                                            2
  Case 1:19-cr-00059-LO Document 70 Filed 09/30/19 Page 3 of 4 PageID# 555



§§ 793(c) & 798, and (b) willfulness, required to prove violations of 18 U.S.C. §§ 793(e),

798 & 641. For example, the defense may be able to show at trial that the material

in each document that merited a classification determination for the document as a

whole was in the pages that were not published – an argument that would be

foreclosed if the jury cannot see the contents of those pages. Accordingly, the defense

should be able to demonstrate differences between the printed documents and the

published documents and why those differences may bear on the elements the

government bears the burden of proving.

                                                Respectfully submitted,

                                                DANIEL EVERETTE HALE

                                                By Counsel,
                                                Geremy C. Kamens
                                                Federal Public Defender

                                                By: /s/ Cadence Mertz
                                                Todd M. Richman
                                                Va. Bar No. 41834
                                                Cadence A. Mertz
                                                Va. Bar No. 89750
                                                Assistant Federal Public Defenders
                                                Office of the Federal Public Defender
                                                1650 King Street, Suite 500
                                                Alexandria, VA 22314
                                                703-600-0840 (T)
                                                703-600-0880 (F)
                                                Cadence_Mertz@fd.org




                                            3
  Case 1:19-cr-00059-LO Document 70 Filed 09/30/19 Page 4 of 4 PageID# 556



                          CERTIFICATE OF SERVICE
    I hereby certify that on September 30, 2019, I filed the foregoing via the
CM/ECF system, which will electronically serve a copy upon counsel of record.

                                             /s/ Cadence Mertz
                                             Cadence A. Mertz
                                             Va. Bar No. 89750
                                             Assistant Federal Public Defender
                                             Office of the Federal Public Defender
                                             1650 King Street, Suite 500
                                             Alexandria, VA 22314
                                             703-600-0840 (T)
                                             703-600-0880 (F)
                                             Cadence_Mertz@fd.org




                                         4
